DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on January 21, 2021 regarding Application No. 15/981,569.  Claims 5-9 and 14-18 are withdrawn from further consideration as being directed to a non-elected species.  Applicants amended claims 1, 3, 10, 12, 19, 21, and 22.  Claims 1-22 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Response filed on January 5, 2021) has been entered.


Election/Restrictions
Applicants’ election without traverse of Species A (FIG. 2) in the reply filed on March 25, 2020 is acknowledged.

Claims 5-9 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 25, 2020.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2017-0061606 application filed in Korea on May 18, 2017 has been filed.


Response to Arguments
Applicants’ amendments to claim 22 and remark (Remarks, p. 10) regarding rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) are acknowledged.  In view of the amendments, the rejection is withdrawn.

Applicants’ arguments filed on January 5, 2021 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 13, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in US 2012/0105752 A1 (hereinafter Park) in view of Wang et al. in US 2019/0050096 A1 (hereinafter Wang), in further view of Lee et al. in US 2014/0183478 A1 (hereinafter Lee ‘478), and in further view of Yoon et al. in US 2016/0033816 (hereinafter Yoon).

Regarding claim 1, Park (FIGs. 1-4) teaches:
A touch display device (FIG. 1, see also FIG. 3; [0047], see also [0050]), comprising: 
first (11 in FIG. 3; [0057]) and second (61 in FIG. 3; [0050]) substrates facing each other (first substrate 11 and second substrate 61 face each other in FIG. 3) and including red (66a and P in FIG. 3, see also FIG. 2; [0051] and [0055]), green (66b and P in FIG. 3, see also FIG. 2; [0051] and [0055]) and blue (66c and P in FIG. 3, see also FIG. 2; [0051] and [0055]) pixels (P in FIG. 3, see also FIG. 2; [0051] and [0055]) (first substrate 11 and second substrate 61 including red, green, and blue pixels P; FIGs. 2 and 3, [0051], [0054], and [0055]); 
a polarizing layer (80; [0057]) on an outer surface of the first substrate (11 in FIG. 3) (polarizing layer 80 is on an outer surface of the first substrate 11; FIG. 3); 
a pixel electrode (50 in FIG. 3, see also FIG. 2; [0054]) and a common electrode (70 in FIG. 3, see also FIGs. 1 and 2; [0054]) in each of the red (66a and P in FIG. 3, see also FIG. 2), green (66b and P in FIG. 3, see also FIG. 2) and blue (66c and P in FIG. 3, see also FIG. 2) pixels (P in FIG. 3, see also FIG. 2) on an inner surface of the first substrate (11 in FIG. 3) (pixel electrode 50 and common electrode 70 in each of the red, green, and blue pixels P on an inner surface of first substrate 11; FIGs. 1-3, [0051], [0054], and [0055]); 
a color filter layer (color filter pattern layer 66; [0055]) on an inner surface of the second substrate (61 in FIG. 3) (color filter layer 66 on an inner surface of the second substrate 61; FIG. 3); 
a touch receiving electrode (72 in FIGs. 3 and 4; [0066]) having a bar shape (72 in FIG. 4; [0069]) (bar shaped touch receiving electrode 72; FIG. 4 and [0069]); 
a layer (70 in FIGs. 3 and 4; [0055] and [0064]) on the color filter layer (color filter pattern layer 66; [0055]), and a touch signal (touch driving signal; [0063] and [0064]) applied to the layer (70 in FIGs. 3 and 4; [0055] and [0064]; note: common electrode 70 is a multiple-purpose electrode - see [0008] (“an electrode used as a common electrode in the LCD and as a driving electrode in the touch screen panel”) and [0047]);
a liquid crystal layer (90 in FIG. 3; [0050]) between the first (11 in FIG. 3) and second (61 in FIG. 3) substrates (liquid crystal layer 90 between the first substrate 11 and the second substrate 61; FIG. 3); and 
a backlight unit (300 in FIG. 3; [0058]) disposed in close proximity to the first substrate (11 in FIG. 3) (backlight unit 300 disposed in close proximity, i.e., so as to be able to provide sufficient display light, to the first substrate 11; FIG. 3),
 wherein the touch receiving electrode (72 in FIGs. 3 and 4) is defined as a plurality of receiving electrodes (72 in FIG. 4; [0066]), and each of the plurality of receiving electrodes (72 in FIGs. 3 and 4) has a width corresponding to at least one of the red (66a and P in FIG. 3, see also FIG. 2), green (66b and P in FIG. 3, see also FIG. 2) and blue (66c and P in FIG. 3, see also FIG. 2) pixels (P in FIG. 3, see also FIG. 2) (e.g., receiving electrode 72 on the right side in FIG. 3 has a width corresponding to at least the green 66b and blue 66c pixels; see FIG. 3), and
wherein the layer (70 in FIGs. 3 and 4; [0055] and [0064]) is defined as a plurality of transmitting electrodes (plurality of transmitting electrodes 70 transmitting .
	Park teaches:
red, green and blue pixels,
as discussed above, but does not teach:
	said pixels being sub-pixels;
a wire grid polarizing layer on the color filter layer, the wire grid polarizing layer including a plurality of bars, and a touch signal applied to the wire grid polarizing layer, and 
wherein the wire grid polarizing layer is defined as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels.
	Wang (Figs. 2, 5, and 6) teaches:
red (001 in Fig. 6; [0037]), green (002 in Fig. 6; [0037]) and blue (003 in Fig. 6; [0037]) sub-pixels ([0037]); and
a wire grid polarizing layer (40 in Fig. 2, see also 401 in Figs. 5 and 6; [0032]), the wire grid polarizing layer (40 in Fig. 2, see also 401 in Fig. 6) including a plurality of bars (401 in Fig. 6; [0032]), and a touch signal applied to the wire grid polarizing layer (401 in Fig. 6; [0032]), and 
wherein the wire grid polarizing layer (40 in Fig. 2, see also 401 in Figs. 5 and 6) is defined as a plurality of transmitting electrodes (42 in Fig. 6; [0032], see also Fig. 5), and each of the plurality of transmitting electrodes (42 in Fig. 6; [0032], see also Fig. 5) has a width corresponding to at least one of the red (001 in Fig. 6), green (002 in Fig. 6) and blue (003 in Fig.  sub-pixels ([0037]) (i.e., width of each transmitting electrode 42 corresponds to gaps between red 001, green 002, and blue 003 sub-pixels; Fig. 6; [0037]).
	Thus, Park as modified by Wang teaches:
first and second substrates facing each other and including red, green and blue sub-pixels (i.e., red, green, and blue pixels taught by Park substituted with red, green, and blue sub-pixels taught by Wang);
a pixel electrode and a common electrode in each of the red, green and blue sub-pixels on an inner surface of the first substrate (i.e., red, green, and blue pixels taught by Park substituted with red, green, and blue sub-pixels taught by Wang); 
a wire grid polarizing layer on the color filter layer (i.e., layer and color filter layer taught by Park combined with a wire grid polarizing layer taught by Wang), the wire grid polarizing layer including a plurality of bars (i.e., the wire grid polarizing layer taught by Wang), and a touch signal applied to the wire grid polarizing layer (i.e., touch signal and layer taught by Park combined with the touch signal and wire grid polarizing layer taught by Wang);
each of the plurality of receiving electrodes has a width corresponding to at least one of the red, green and blue sub-pixels (i.e., plurality of receiving electrodes and red, green, and blue pixels taught by Park where the red, green, and blue pixels are substituted with red, green, and blue sub-pixels taught by Wang), and
wherein the wire grid polarizing layer is defined as a plurality of transmitting electrodes (i.e., layer and plurality of transmitting electrodes taught by Park combined with the wire grid polarizing layer and plurality of transmitting electrodes taught by Wang), and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels (i.e., plurality of transmitting electrodes taught by Park combined with the plurality of transmitting electrodes taught by Wang).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute red, green, and blue pixels taught by Park with: red, green, and blue sub-pixels, as taught by Wang, and to modify the touch display device taught by Park to include: a wire grid polarizing layer, the wire grid polarizing layer including a plurality of bars, and a touch signal applied to the wire grid polarizing layer, and wherein the wire grid polarizing layer is defined as a plurality of transmitting electrodes, and each of the plurality of transmitting electrodes has a width corresponding to at least one of the red, green and blue sub-pixels, as taught by Wang, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between two electric field generating electrodes, the same as an LCD display panel) in order to display color images and to obtain the benefit of reducing the thickness of a touch display panel (Wang: [0047]), respectively.
	However, it is noted that Park as modified by Wang does not teach:
a touch receiving electrode between the second substrate and the color filter layer.
Lee ‘478 (FIG. 2A) teaches:
a touch receiving electrode (282A; [0065]) between a second substrate (215; [0059]) and a color filter layer (270; [0059]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch receiving electrode taught by Park as modified by Wang with: a touch receiving electrode between a second substrate and a color filter layer, as taught by Lee ‘478, (note: Lee ‘478 is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between 
	However, it is noted that Park as modified by Wang and Lee ‘478 does not teach:
the pixel electrode and the common electrode having a same layer and a same material.
	Yoon teaches:
a pixel electrode and a common electrode having a same layer and a same material ([0407]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Park as modified by Wang and Lee ‘478 to include: a pixel electrode and a common electrode having a same layer and a same material, as taught by Yoon, in order to obtain the benefit of simplifying manufacture by forming a pixel electrode and a common electrode in a same layer using a same material.

Regarding claim 4, Park as modified by Wang, Lee ‘478, and Yoon teaches:
The device of claim 1.
	Park (FIGs. 3 and 4) further teaches:
wherein each of the plurality of receiving electrodes transmits a touch receiving signal (i.e., transmitting a touch receiving signal for touch recognition; see [0068], see also [0080]) (each of the plurality of receiving electrodes 72 transmits a touch receiving signal; FIGs. 3 and 4, [0066], and [0068], see also [0080]), 
wherein each of a plurality of transmitting electrodes transmits a touch transmitting signal (each of a plurality of transmitting electrodes 70 transmits a touch driving signal; [0063] and [0064]), and 
wherein the plurality of receiving electrodes (72 in FIG. 4) and the plurality of transmitting electrodes (70 in FIG. 4) cross each other (FIG. 4) and [0066]) (the plurality of receiving electrodes 72 and the plurality of transmitting electrodes 70 cross each other; FIG. 4; [0066]).  
	Park teaches:
		a plurality of transmitting electrodes,
as discussed above, but does not teach:
the plurality of transmitting electrodes (i.e., said plurality of transmitting electrodes defining a wire grid polarizing layer).
Wang (Figs. 2, 5, and 6) teaches:
		a plurality of transmitting electrodes (42 in Fig. 6; [0032], see also Fig. 5) defining a wire grid polarizing layer (40; [0032]).
	Thus, Park as modified by Wang teaches:
wherein each of the plurality of transmitting electrodes transmits a touch transmitting signal (i.e., plurality of transmitting electrodes taught by Park combined with plurality of transmitting electrodes taught by Wang).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify a layer taught by Park to include: a plurality of transmitting electrodes defining a wire grid polarizing layer, as taught by Wang, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which Wang: [0047]).

	Regarding claim 10, this claims differs from claim 1 above in that the following limitations are additionally recited: 
red, green and blue sub-pixels on an inner surface of the first substrate; and
a wire grid polarizing layer receiving a touch signal to function as a touch electrode and an in-cell polarizing plate.
	Park (FIGs. 2-4) further teaches:
red (66a and P in FIG. 3, see also FIG. 2; [0051] and [0055]), green (66b and P in FIG. 3, see also FIG. 2; [0051] and [0055]) and blue (66c and P in FIG. 3, see also FIG. 2; [0051] and [0055]) pixels (P in FIG. 3, see also FIG. 2; [0051] and [0055]) on an inner surface of the first substrate (11 in FIG. 3; [0057]) (red, green, and blue pixels P on an inner surface of the first surface substrate 11; FIGs. 2 and 3, [0051], [0054], and [0055]); and
a layer (70 in FIGs. 3 and 4; [0055]) receiving a touch signal (touch driving signal; [0063] and [0064]) to function as a touch electrode (touch driving electrode; [0063] and [0064], see also [0068] and [0080]) and an in-cell plate (a layer 70 receiving a touch driving signal to function as a touch electrode and an in-cell plate; see FIGs. 3 and 4, [0063], and [0064], see also [0068] and [0080]).
Park teaches:
red, green and blue pixels; and
a layer, and an in-cell plate,
does not teach:
	said pixels being sub-pixels; and
	said layer being a wire grid polarizing layer, and said in-cell-plate being a polarizing plate.
	Wang (Figs. 2 and 6) teaches:
red (001 in Fig. 6; [0037]), green (002 in Fig. 6; [0037]) and blue (003 in Fig. 6; [0037]) sub-pixels ([0037]); and
a wire grid polarizing layer (40 in Fig. 2; [0032]).
	Thus, Park as modified by Wang teaches:
red, green and blue sub-pixels on an inner surface of the first substrate (i.e., red, green, and blue pixels taught by Park substituted with red, green, and blue sub-pixels taught by Wang); and
a wire grid polarizing layer (i.e., layer taught by Park combined with a wire grid polarizing layer taught by Wang) and an in-cell polarizing plate (i.e., the wire grid polarizing layer taught by Wang is a polarizing plate, and as applied to Park, is located within the display of Park; see also Park; [0006] and [0007]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute red, green, and blue pixels taught by Park with: red, green, and blue sub-pixels, as taught by Wang, and to modify a layer, and an in-cell plate, as taught by Park, to include: a wire grid polarizing layer, as taught by Wang, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between two electric field generating electrodes, the same as an LCD display panel) in order to display color images and to obtain the benefit of reducing the thickness of a touch display panel (Wang: [0047]), respectively.


	Regarding claim 13, this claim is rejected under similar rationale as claim 4 above.

	Regarding claim 19, this claim differs from claim 1 above in that claim 19 is directed to a method of fabricating and additionally recites the following limitations: 
attaching the first and second substrates with each other.
	Park (FIG. 3) further teaches:
attaching the first (11 in FIG. 3; [0057]) and second (61 in FIG. 3; [0057]) substrates with each other (first substrate 11 and second substrate 61 are attached with each other through various elements; see FIG. 3).

	Regarding claim 22, Park as modified by Wang, Lee ‘478, and Yoon teaches:
The device of claim 1.
	However, it is noted that Park does not teach:
wherein each of the plurality of bars has a first width within a range of 0.01 µm to 0.1 µm, and the plurality of bars are spaced apart from each other by a first pitch within a range of 0.01 µm to 0.1 µm.
	Wang (Fig. 4) teaches:
wherein each of a plurality of bars (401 in Fig. 4; [0033]) has a first width (A1 to A2 width of one metal wire 401 in Fig. 4; [0033]) within a range of 0.01 µm to 0.1 µm (0.075 µm; [0033]), and the plurality of bars (401 in Fig. 4; [0033]) are spaced apart from each other by a first pitch (A2 of one metal wire 401 to A1 of an adjacent metal wire 401 pitch in Fig. 4; [0033]) within a range of 0.01 µm to 0.1 µm (0.075 µm; [0033]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein each of a plurality of bars has a first width within a range of 0.01 µm to 0.1 µm, and the plurality of bars are spaced apart from each other by a first pitch within a range of 0.01 µm to 0.1 µm, as taught by Wang as discussed above, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between two electric field generating electrodes, the same as an LCD display panel) in order to obtain the benefit of reducing the thickness of a touch display panel (Wang: [0047]).


Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang, in further view of Lee ‘478, in further view of Yoon, and in further view of Itou et al. in US 2015/0205159 A1 (hereinafter Itou).

Regarding claim 2, Park as modified by Wang, Lee ‘478, and Yoon teaches:
The device of claim 1.  
	However, it is noted that Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, does not teach:
a color changing layer between the color filter layer and the wire grid polarizing layer; 
a planarizing layer between the color changing layer and the wire grid polarizing layer; and 
an overcoat layer between the wire grid polarizing layer and the liquid crystal layer.  
	Itou (FIG. 1) teaches:
a color changing layer (layer including WCR and WCG; [0035]) between a color filter layer (layer including EXR and EXG; [0035]) and a wire grid polarizing layer (WGP; [0035] and [0041]) (the WCR and WCG layer is between the EXR and EXG layer and the WGP layer; FIG. 1); 
a planarizing layer (OC2; [0035]) between the color changing layer (layer including WCR and WCG) and the wire grid polarizing layer (WGP) (OC2 is between the WCR and WCG layer and WGP; FIG. 1); and 
an overcoat layer (OC1; [0035] and [0058]; note: OC1 may use polyimide and acrylic resin organic material, or an organic insulating material, the same as the instant application at [0072]) between the wire grid polarizing layer (WGP) and a liquid crystal layer (LC; [0035]) (OC1 is between WGP and LC; FIG. 1).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, to include: a color changing layer between a color filter layer and a wire grid polarizing layer; a planarizing layer between the color changing layer and the wire grid polarizing layer; and an overcoat layer between the wire grid polarizing layer and a liquid crystal layer, as taught by Itou, in order to obtain the benefits of enhancing color display, planarizing elements corresponding to pixels, and protecting a polarizing layer, respectively (Itou: see FIG. 1, [0035], [0043], [0045], and [0058]).

	Regarding claims 11 and 20, these claims are rejected under similar rationale as claim 2 above.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang, in further view of Lee ‘478, in further view of Yoon, in further view of Itou, and in further view of Kobayashi et al. in US 2006/0050081 A1 (hereinafter Kobayashi).

Regarding claim 3¸ Park as modified by Wang, Lee ‘478, Yoon, and Itou teaches:
The device of claim 2.  
	Park (FIGs. 2 and 3) further teaches:
wherein the color filter layer (color filter pattern layer 66; [0055]) includes red (66a in FIG. 3; [0055]) and green (66b in FIG. 3; [0055]) color filter patterns ([0055]) corresponding to the red (66a and P in FIG. 3, see also FIG. 2; [0051] and [0055]) and green (66b and P in FIG. 3, see also FIG. 2; [0051] and [0055]) pixels (P in FIG. 3, see also FIG. 2; [0051] and [0055]), respectively (the color filter layer 66 includes red 66a and green 66b color filter patterns corresponding to the red and green pixels P, respectively; FIG. 3, [0051], and [0055], see also FIG. 2).
	Park teaches:
red and green pixels,
as discussed above, but does not teach:
	said pixels being sub-pixels.
Wang (Fig. 6) teaches:
		red (001; [0037]) and green (002; [0037]) sub-pixels ([0037]).
	Thus, Park as modified by Wang teaches:
 sub-pixels (i.e., red and green pixels taught by Park substituted with red and green sub-pixels taught by Wang).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the red and green pixels taught by Park with: red and green sub-pixels, as taught by Wang, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between two electric field generating electrodes, the same as an LCD display panel) in order to display color images.
	However, it is noted that Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, does not teach:
wherein the backlight unit emits a blue-colored light;
wherein the color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively.
Itou (FIG. 1) teaches: 
wherein a backlight unit (LS and LG; [0040]) emits a blue-colored light ([0040]);
wherein a color changing layer (layer including WCR and WCG; [0035]) includes red (WCR; [0043]) and green (WCG; [0043]) color changing patterns ([0043]) corresponding to red ([0035]) and green ([0035]) pixels ([0035]), respectively ([0035]).
	Thus, Park as modified by Wang, Lee ‘478, and Itou teaches:
wherein the color changing layer includes red and green color changing patterns corresponding to the red and green sub-pixels, respectively (i.e., red and green pixels taught by Park substituted with red and green sub-pixels taught by Wang).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the backlight unit taught by Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, with: wherein a backlight unit emits a blue-colored light, as taught by Itou, and to modify the touch display device taught by Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, to include: wherein a color changing layer includes red and green color changing patterns corresponding to red and green pixels, respectively, as taught by Itou, in order to provide light for image display and enhance color display, respectively (Itou: see [0040], [0043], and [0045]).
	However, it is noted that Park as modified by Wang, Lee ‘478, Yoon, and Itou, as particularly cited, does not teach:
wherein the planarizing layer fills a space between the red and green color filter patterns and between the red and green color changing patterns in the blue sub-pixel on the inner surface of the second substrate.
Kobayashi (FIG. 1) teaches:
wherein a planarizing layer (7; [0063], see also [0066]) fills a space between red (2; [0046]) and green (4; [0046]) color filter patterns ([0046]) and between red (3; [0047] and [0048]) and green (5; [0047] and [0048]) color changing patterns ([0047] and [0048]) in a blue sub-pixel (see [0026] and [0046]-[0049]) (planarizing layer 7 fills a space between red 2 and green 4 color filter patterns and between red 3 and green 5 color changing patterns in a blue sub-pixel where there are two types of color filters (red and green – see [0046] (“At least two types of color filters each transmitting light in a different wavelength range”)) and two types of color conversion filters (red and green – see [0047] (“at least one type of color [conversion] filter”), see also [0048]), the red 2 color filter pattern and red 3 color changing pattern is in one pixel and the green 4 color filter pattern and green 5 color changing pattern is in an adjacent 
	Thus, Park as modified by Wang, Lee ‘478, Yoon, Itou, and Kobayashi teaches:
wherein the planarizing layer fills a space between the red and green color filter patterns and between the red and green color changing patterns in the blue sub-pixel on the inner surface of the second substrate (the planarizing layer, which is between the color changing layer and the wire grid polarizing layer, is on the inner surface of the second substrate; the touch display device including said planarizing layer taught by Park as modified by Wang, Lee ‘478, Yoon, and Itou, whereby said planarizing layer is substituted with a planarizing layer taught by Kobayashi).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the planarizing layer taught by Park as modified by Wang, Lee ‘478, Yoon, and Itou, as particularly cited, with: wherein a planarizing layer fills a space between red and green color filter patterns and between red and green color changing patterns in a blue sub-pixel, as taught by Kobayashi, in order to provide planarization to a color changing layer, the same as the instant application at [0060].


    PNG
    media_image1.png
    759
    1060
    media_image1.png
    Greyscale


	Regarding claim 12, this claim is rejected under similar rationale as claim 3 above.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang, in further view of Lee ‘478, in further view of Yoon, and in further view of Lee et al. in US 2016/0231844 A1 (hereinafter Lee ‘844).

Regarding claim 21, Park as modified by Wang, Lee ‘478, and Yoon teaches:
The device of claim 1.
Park does not teach:
wherein the plurality of bars are defined as a plurality of groups, 
wherein the plurality of bars are spaced apart from each other by a first pitch in each of the plurality of groups, and the plurality of groups are spaced apart from each other by a second pitch greater than the first pitch.
	Wang (Fig. 6) teaches:
wherein a plurality of bars (401 in Fig. 6; [0032]) are defined as a plurality of groups (41 in Fig. 6; [0037]), 
wherein the plurality of bars (401 in Fig. 6; [0032]) are spaced apart from each other by a first pitch (pitch between each of the 401 bars; see Fig. 6) in each of the plurality of groups (41 in Fig. 6; [0037]), and the plurality of groups (41 in Fig. 6; [0037]) are spaced apart from each other by a second pitch (pitch between the groups 41; see Fig. 6) greater than the first pitch (pitch between each of the 401 bars; see Fig. 6) (see Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Park to include: wherein a plurality of bars are defined as a plurality of groups, wherein the plurality of bars are spaced apart from each other by a first pitch in each of the plurality of groups, and the plurality of groups are spaced apart from each other by a second pitch greater than the first pitch, as taught by Wang, (note: Wang is analogous art since it is from the same field of endeavor as the claimed invention as an OLED display panel is a flat panel display which includes an electro-optical active layer between two electric field generating electrodes, the same as an LCD display panel) in order to obtain the benefit of reducing the thickness of a touch display panel (Wang: [0047]).
Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, does not teach:
the plurality of groups are spaced apart from each other by a second pitch greater than the first pitch without intervening bars.
	Lee ‘844 (FIGs. 1, 2, and 9) teaches:
a plurality of groups (a plurality of bars 94, defined as a plurality of groups; FIG. 9 and [0114] and [0115], see also FIG. 1, 16 and 17, FIG. 2, 22 and 24, [0066], [0068], [0080], and  [0081]) are spaced apart from each other by a second pitch greater than a first pitch (space between each of the plurality of bars 94, in each of the plurality of groups; see FIG. 9, see also FIG. 1) without intervening bars (see FIG. 9, see also FIG. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the plurality of groups taught by Park as modified by Wang, Lee ‘478, and Yoon, as particularly cited, with: a plurality of groups are spaced apart from each other by a second pitch greater than a first pitch without intervening bars, as taught by Lee ‘844, in order to provide touch sensing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/17/21B